STATE OF VERMONT 
                                            
                                ENVIRONMENTAL COURT 
 
                                                 } 
       Re: Bethel Mills, Inc.                    }          Docket No. 243‐11‐05 Vtec 
       Jurisdictional Opinion #3‐97              } 
                                                 } 
 
              Decision on Appellant’s Motion for Summary Judgment 
                                             
       This  matter  concerns  an  appeal  by  Bethel  Mills,  Inc.  (Appellant)  from  a 

Jurisdictional Opinion (JO) of the District 3 Environmental Coordinator, dated October 

20, 2005.  The Coordinator concluded that an abutting 0.61‐acre parcel of land acquired 

by  Appellant  in  1998,  which  adjoins  Appellant’s  2.93‐acre  tract  of  land  containing  its 

lumber  yard  operations,  is  “involved  land”  to  which  Act  250  jurisdiction  is  attached.  

Bethel Mills is represented by C. Daniel Hershenson, Esq.  No other party has appeared 

in this proceeding.  Appellant has filed an unopposed motion for summary judgment.  


                                     Factual Background 

       The following facts are undisputed unless otherwise noted. 

       1.      Appellant owns a 2.93‐acre parcel of land located on North Main Street in 

the Industrial zoning district of the Town of Bethel (Town).   

       2.      Appellant  operated a sawmill on  the  2.93‐acre  parcel from 1781 until  the 

mid‐1970’s. 

       3.      In the mid‐1970’s to mid‐1980’s, Appellant ceased operating a sawmill and 

made environmental and aesthetic improvements on the 2.93‐acre parcel. 

       4.      From  the  early  1990’s  until  the  present  Appellant  has  used  the  2.93‐acre 

parcel for the operation of a lumber yard and retail hardware commercial use. 

       5.      The 2.93‐acre parcel is wholly located in the Industrial zoning district. 
       6.      Sometime in the 1980s, Appellant constructed improvements on the 2.93‐

acre  parcel,  including  a  19,000‐square‐foot  warehouse,  wood  storage  racks  and  sheds, 

site  paving  and  related  infrastructure.    Appellant  did  not  seek  or  receive  an  Act  250 

permit for these improvements prior to construction. 

       7.      At  some  time  thereafter  (a  specific  date  is  not  revealed  by  the  record  in 

this  appeal),  a  determination  was  made  that  the  improvements  Appellant  previously 

constructed  constituted  a  “substantial  change”  to  the  development  on  the  2.93‐acre 

parcel.  Thus, even though the former sawmill pre‐dated the implementation of Act 250, 

Appellant  was  required  to  obtain  an  Act  250  permit  for  the  previously  constructed 

improvements.    As  a  result  of  that  determination,  the  following  were  issued  by  the 

District Commission and the former Environmental Board: 

       a.      Land  Use  Permit  #3W0898,  issued  by  the  District  Commission  on 
               March 3, 2004; 
       b.      Findings of Fact and Conclusions of Law, also issued by the District 
               Commission on March 3, 2004, to accompany the above referenced 
               Permit; 
       c.      Memorandum  of  Decision  issued  by  the  District  Commission  on 
               May 21, 2004, in which the Commission granted in part and denied 
               in  part  Appellant’s  motion  to  alter  the  previously  issued  Permit, 
               Findings and Conclusions.  On that same day, the Commission also 
               issued its altered Permit, Findings and Conclusions. 
       d.      Findings  of  Fact,  Conclusions  of  Law  and  Order  issued  by  the 
               former Environmental Board on August 4, 2005. 

       8.      At some point prior to 1998, Appellant purchased a half‐acre of land from 

an adjacent residential property owner, Richard Mills, to settle a boundary line issue.  

       9.      In  1998,  Appellant  purchased  the  remaining  0.61‐acre  parcel  of  land 

owned  by  Richard  Mills  (the  “Mills  Parcel”).    The  Mills  Parcel  is  improved  with  a 

residential  structure  and  outbuilding.    The  total  area  of  Appellant’s  contiguous  land 




                                                 2
holdings  is  4.04  acres,  including  the  lumber  yard,  the  Mills  Parcel,  and  the  half‐acre 

previously purchased from Richard Mills. 

       10.     The  Mills  Parcel  is  located  entirely  within  the  Village  Residential  zoning 

district.    It  appears  that  the  common  boundary  between  the  Mills  Parcel  and 

Appellant’s  remaining  land  may  also  form  the  boundary  line  between  this  residential 

zoning district and the Industrial zoning district. 

       11.     On  November  28,  2000,  the  Town  Development  Review  Board  denied 

Appellant’s request to utilize the Mills Parcel for industrial use, on the ground that such 

use is not allowed in the Village Residential zoning district. 

 

                                    Procedural Background 

       The  issue  of  whether  Act  250  jurisdiction  attaches  to  the  Mills  Parcel  has  been 

addressed several times by others, including the District 3 Environmental Commission, 

the Environmental Board, and the District 3 Environmental Coordinator, whose opinion 

is the subject of this appeal.   

       On  March  3,  2004,  the  District  Commission  issued  Land  Use  Permit  (LUP) 

#3W0898,  together  with  Findings  of  Fact  and  Conclusions  of  Law,  for  the  previously 

completed removal of the sawmill and construction of a storage building, wood storage 

racks  and  sheds, site  paving, and  related infrastructure.  LUP  #3W0898 states (in  bold 

type)  that  “[j]urisdiction  shall attach to  the  entire 4.04‐acre tract of land,  including the 

residential lot.”   

       In that first application, Appellant requested that the District Commission  limit 

jurisdiction, so that the Mills Parcel would not be encumbered by the LUP.  Appellant’s 

request  was  apparently  based  on  the  Environmental  Board’s  2001  decision  in  Re: 

Stonybrook Condominium Owners Assoc., Declaratory Ruling #385 (Vt. Envtl. Bd., May 

18,  2001)  (“Stonybrook”),  in  which  the  Environmental  Board  ruled  that  under  certain 

circumstances the scope of the permitted project should be restricted to “something less 


                                                 3
than  the  entire  tract,”  Stonybrook  at  18.    The  District  Commission  denied  Appellant’s 

request  to  limit  jurisdiction,  concluding  that  “the  buildings  on  the  residential  lot  [i.e.: 

the Mills Parcel] serve to buffer the noise and the light produced on the lumber storage 

lot,” District Commission Findings and Conclusions dated March 3, 2004, at 13, and that 

“the  ‘aura’  of  the  lumber  storage  lot  spills  onto  the  residential  lot.”    The  Commission 

used this rationale to deny the Applicant’s request to limit jurisdiction.  Id. 

        On  March  18,  2004,  Appellant  filed  with  the  District  Commission  a  motion  to 

alter  LUP  #3W0898  by,  inter  alia,  adding  a  condition  stating  that  the  “property 

purchased by Bethel Mills from Richard Mills in 1998 . . . is hereby removed from the 

jurisdiction  of  this  permit  in  accordance  with  [Stonybrook].”    District  Commission 

Memorandum  of  Decision  dated  May  21,  2004,  at  5.    The  Commission  denied 

Appellant’s request to add such a condition, stating that: 

        It  is  the  permittee’s  burden  to  produce  evidence  convincing  the 
        Commission there is no “nexus” between the two tracts of land regarding 
        the  residential  and  commercial  lot.    There  is  a  “nexus,”  a  functional 
        relationship,  between  the  two  tracts  of  land,  relating  directly  to  the 
        production of noise and lighting on the industrial lot.  The residential lot 
        clearly  provides  a  buffer  for  the  residential  neighborhood  to  the  north.  
        The  permittee  may  not  have  purchased  the  residential  lot  with  this  in 
        mind, but the “nexus” exists.      
         
Id. at 3.   

        The  District  Commission’s  May  21,  2004  Memorandum  of  Decision  was 

accompanied  by  LUP  #3W0898(Altered),  together  with  amended  Findings  and 

Conclusions.   The altered Permit retained  jurisdiction  over  the  entire  4.04‐acre tract of 

land, with the Commission stating in the introduction to its Findings that the “tract of 

land  consists  of  4.04  acres  with  4.04  acres  involved  in  the  project  area.”    Id.  at  1.    The 

altered Findings repeated the Commission’s earlier finding as to the residential lot, and 

the  Commission  again  denied  Appellant’s  request  that  it  limit  jurisdiction  so  as  to 

exclude the Mills Parcel from the Permit’s jurisdiction. 


                                                     4
            On June 21, 2004, Appellant appealed the altered Permit and amended Findings 

to the former Environmental Board (Board), alleging that the Commission had erred by 

declining  to  exclude  the  Mills  Parcel  from  the  permitted  project.    The  Board  denied 

Appellant’s request to limit the scope of the permitted project, stating that “[n]oise and 

light  from  the  Project  do  affect  the  residential  land,  and  the  house,  outbuildings  and 

vegetation  on  the  Mills  Parcel  provide  some  screening—both  visual  and  aural—of  the 

Project.  Accordingly, the Board cannot grant Bethel Mills’ request to reduce the scope 

of  the  permitted  project  under  Stonybrook.”    Envtl.  Bd.’s  Findings,  Conclusions,  and 

Order in LUP #3W0898(Altered)‐EB, at 16 (Vt. Envtl. Bd., Aug. 4, 2005).   

            The Board did not stop there, however, but went on to say that “[a]lthough it is 

beyond the scope of this permit appeal, the Board notes that the question of whether the 

Mills Parcel is involved land has not been addressed in any jurisdictional opinion . . . . 

Whether  the  Mills  Parcel  constitutes  involved  land  under  EBR  2(F),  or  whether  it 

formerly  did  but  no  longer  does,  could  be  addressed  by  the  appropriate  district 

environmental coordinator upon request by Bethel Mills.”  Id.  

            Appellant subsequently requested a jurisdictional opinion (JO) from the District 

3  Environmental  Coordinator.    On  October  20,  2005,  the  Coordinator  issued  the 

requested  JO,  concluding  that  “because  the  Mills  parcel  is  contiguous  to  the  lumber 

yard, was purchased prior to the issuance of the Land Use Permit and serves a purpose 

for blocking light, noise and screening from the nearby residential homes, it is involved 

land and Act 250 jurisdiction attaches.”  Jurisdictional Opinion #3‐97 Bethel Mills, Inc., 

at 4 (District 3 Envtl. Coordinator, Oct. 20, 2005).  This appealed followed.1   




                                                 
1  Between the time Appellant appealed the District Commission’s March 18, 2004, Decision to the former 
Environmental  Board  and  the  District  Coordinator  issued  her  JO,  jurisdiction  over  such  appeals  was 
transferred to this Court.  10 V.S.A. § 8504(a). 


                                                      5
                                             Discussion 

       We note at the outset that the Commission’s introductory statement in the May 

21, 2004 Permit that the “tract of land consists of 4.04 acres with 4.04 acres involved in 

the  project  area”  is  not  determinative  of  the  question  of  whether  the  Mills  Parcel  is 

“involved  land”  under  Environmental  Board  Rule  2(F)(1).    EBR  (2)(F)(1)  states  in  its 

entirety: 

       (F) “Involved Land” includes: (1) The entire tract or tracts of land, within a 
       radius  of  five  miles,  upon  which  the  construction  of  improvements  for 
       commercial or industrial purposes will occur, and any other tract, within a 
       radius  of  five  miles,  to  be  used  as  part  of  the  project  or  where  there  is  a 
       relationship  to  the  tract  or  tracts  upon  which  the  construction  of 
       improvements will occur such that there is a demonstrable likelihood that 
       the  impact  on  the  values  sought  to  be  protected  by  Act  250  will  be 
       substantially  affected  by  reason  of  that  relationship.    In  the  event  that  a 
       commercial or industrial project is to be completed in stages according to 
       a  plan,  or  is  part  of  a  larger  undertaking,  all  land  involved  in  the  entire 
       project shall be included for the purpose of determining jurisdiction. 
        

       There is no evidence that the permitted lumber yard is part of a staged plan or 

larger undertaking, which could involve the Mills Parcel under the somewhat circular 

definition  in  the  final  clause  of  EBR  (2)(F)(1)  (“all  land  involved”  shall  be  included  as 

involved  land).    In  fact,  the  current  undisputed  facts  reveal  an  absence  of  a  “staged 

plan.”  There now can be no commercial or industrial uses on the Mills Parcel, because 

it is located entirely within the Village Residential zoning district, where such uses are 

not allowed.  See the November 28, 2000 DRB denial of Appellant’s request to utilize the 

Mills Parcel for industrial use, on the ground that such use is not allowed in the Village 

Residential zoning district.  

       However,  prior  precedent  suggests  that  the  Mills  Parcel,  being  a  contiguous 

parcel  under  common  ownership,  is  part  of  the  “entire  tract  or  tracts  of  land”  on  a 

portion  of  which  commercial  improvements  have  been  constructed,  even  though  no 



                                                   6
construction  has  occurred  on  the  Mills  Parcel  itself.    See  Costello  Garage,  158  Vt.  655, 

656  (1992)  (Mem.)  (“the  Board  was  reasonable  in  determining  that  two  contiguous 

parcels  were  a  ’tract’”);  Stokes  Communications,  164  Vt.  30,  37  (1995)  (stating  that  the 

“Board  has  construed  a  ‘tract  of  land’  for  jurisdictional  purposes  to  include  all 

contiguous  land  in  common  ownership,  regardless  of  the  functional  relationship 

between  the  parcels;”  and  citing  Costello  for  the  proposition  that  “contiguous  parcels 

held in common ownership are involved land under Rule 2(F)(1).”). 

           The  Costello  and  Stokes  Communications  precedent  could  lead  to  a  conclusion 

that  the  Mills  Parcel  is  involved  land,  simply  because  it  is  part  of  the  “entire  tract  or 

tracts  of  land,  within  a  radius  of  five  miles,  upon  which  the  construction  of 

improvements for commercial or industrial purposes will occur,” without reaching the 

“any  other  tract”  clause  of  the  definition.    This  would  amount  to  a  very  broad  rule 

providing that “if it is contiguous, it is involved,” whereas the “any other tract” clause 

requires use as part of the project or a relationship to the improved tract.2  We decline to 

subscribe to so broad a rule in this opinion.  However, we conclude that the Mills Parcel 

fits the more narrow “involved land” rule relating to “any other tract” because it bears a 

relationship to the lumber yard that has been demonstrated in the proceedings below, 

and  that  relationship  is  likely  to  substantially  affect  the  aesthetic  values  sought  to  be 

protected by Act 250. 

           The Mills Parcel is involved land, because it qualifies as “any other tract, within a 

radius of five miles, to be used as part of the project or where there is a relationship to 

the  tract  or  tracts  upon  which  the  construction  of  improvements  will  occur  such  that 

there is a demonstrable likelihood that the impact on the values sought to be protected 

by Act 250 will be substantially affected by reason of that relationship.”  EBR (2)(F)(1).  

                                                 
2     But  see  Costello,  158  Vt.  655,  656  (1992)  (“Board  Rule  2(F)(1),  defining  ‘involved  land,’  omits  the 
criterion of a functional relationship between contiguous parcels of land.”). 
 


                                                           7
One  of  the  values  sought  to  be  protected  by  Act  250  is  aesthetics,  see  10  V.S.A. 

§ 6086(a)(8)  (Act  250  Criterion  8)  (“Before  granting  a  permit,  the  district  commission 

shall  find  that  the  subdivision  or  development:  .  .  .  [w]ill  not  have  an  undue  adverse 

effect  on  the  scenic  or  natural  beauty  of  the  area,  aesthetics,  historic  sites  or  rare  and 

irreplaceable natural areas.”).   

           The  Mills  Parcel,  with  its  residential  structure  and  outbuilding,  sits  between  a 

commercial  lumber  yard  and  several  residential  properties.    The  evidence  presented 

shows  that  the  Mills  Parcel  marks  the  end  of  the  Industrial  zoning  district  and  the 

beginning  of  the  Village  Residential  district.    Thus,  the  Mills  Parcel  acts  as  a  buffer, 

which  Appellant  owns  and  controls,  between  its  industrial  development  and  the 

adjoining residences in the Village Residential district. 

           Appellant owned the Mills Parcel when it applied for its Act 250 permit, and the 

District Commission noted Appellant’s ownership of the Mills Parcel several times in its 

March  3,  2004  Findings  and  Conclusions  under  Act  250  Criterion  8.3    Those  Findings 

included  a  discussion  of  noise  monitoring  that  was  conducted  by  Appellant  on  the 

residential property abutting the Mills Parcel on the side furthest from the lumber yard.  

The  District  Commission  concluded  that  the  noise  levels  on  the  residential  property 

abutting  the  Mills  Parcel  were  mitigated  by  the  interposing  residential  structure  and 

outbuilding on the Mills Parcel. 

           Appellant  looks  to  the  Supreme  Court  case  of  In  re:  Audet,  176  Vt.  617  (2004), 

and  the  Environmental  Board’s  decision  in  Okemo  Realty,  Application  #900033‐2‐EB 

(May  2,  1996)  to  support  its  argument  that  the  Mills  Parcel  is  not  involved  land.    In 

Audet,  the Court held that Act 250 jurisdiction did not attach to a parcel of land where 

the owner had begun and then quickly abandoned a use on the parcel that would have 

triggered Act 250 jurisdiction, had the use been continued.  The parcel in question was 

                                                 
3     See District Commission Findings and Conclusions dated March 3, 2004, at 5, 6, and 8. 


                                                       8
separated  by  three‐tenths  of  a  mile  from  two  other  parcels  owned  by  the  same  party.  

The  two  other  parcels  were  contiguous,  and  were  treated  as  one  tract  by  the  Court.  

However,  the  contiguous  parcels  together  occupied  less  than  one  acre.    Thus,  Act  250 

jurisdiction  would  not  attach  unless  the  third  non‐contiguous  parcel  was  included  as 

involved land.   

       The Audet Court based its holding on a finding that the “village business [on the 

contiguous parcels] occupies less than one acre, and has no connection with any other 

parcel.”  Audet,  176  Vt.  at  621.    Here,  however,  the  Mills  Parcel  is  connected  to  the 

business use, both by sharing a common boundary and because the residential structure 

and  outbuilding  screen  the  commercial  lumber  yard  from  the  other  residential 

properties  in  the  adjoining  zoning  district.    In  addition,  the  question  in  Audet  was 

whether  Act  250  jurisdiction  would  attach  at  all  to  any  of  the  parcels  under  common 

ownership,  whereas  here  Act  250  jurisdiction  has  already  attached  to  the  lumber  mill 

project area. 

         In Okemo Realty, the Board concluded that: 

       the  Kondracki  parcel  does  not  constitute  involved  land  [under  10  V.S.A. 
       § 6001(3)  and  EBR  2(F)],  based  on  all  of  the  following  circumstances:  (a) 
       this  is  a  renewal  application;  (b)  the  Applicant  acquired  the  Kondracki 
       parcel  almost  two  decades  after  the  Original  Permit  was  issued;  (c)  this 
       application  concerns  the  Project,  which  is  only  a  portion  of  the 
       Subdivision; and (d) the Applicant proposes no activity for the Kondracki 
       parcel. 

Okemo  Realty,  Application  #900033‐2‐EB  (May  2,  1996)  (emphasis  added).    Here, 

however,  Appellant  purchased  the  Mills  Parcel  in  1998,  and  subsequently  applied  for 

and  received  Land  Use  Permit  #3W0898  in  2004  for  the  previously  constructed 

improvements.    The  Commission  took  Appellant’s  ownership  of  the  Mills  Parcel  into 

account  in  issuing  the  March  3,  2004  Permit  and  May  21,  2004  Altered  Permit.  

Appellant’s ownership of the Mills Parcel thus provided Appellant with a buffer from 



                                                 9
the  nearby  residential  properties  which  contributed  to  the  Commission  rendering 

positive findings under Criterion 8.4 

            Although  Appellant’s  motion  is  unopposed,  our  procedural  Rules  provide  that 

“summary  judgment  when  appropriate  may  be  rendered  against  the  moving  party.” 

V.R.C.P. 56(c)(3).  We conclude that such a result is appropriate in this case.  The Mills 

Parcel constitutes involved land  under EBR (2)(F)(1).  It is therefore subject to Act 250 

jurisdiction.    The  consequence  of  this  determination  is  that  the  pending  appeal  is 

DISMISSED. 

             

            Done at Berlin, Vermont, this 19th day of April, 2006.  

             

                                                      __________________________________________ 
                                                           Thomas S. Durkin, Environmental Judge 




                                                 
4    Had  Appellant  not  owned  the  Mills  Parcel  at  the  time  it  applied  for  its  Act  250  approval  of  the 
previously constructed improvements, we are left to wonder what adverse impacts the then Mills Parcel 
owner could have asserted before the District Commission. 


                                                         10